Title: Susanna Clarke Copley to Abigail Adams, 15 November 1794
From: Copley, Susanna Clarke
To: Adams, Abigail


          
            My dear Madam
            London Novr 15 1794
          
          I am happy in this opportuntity of thanking you for your kind favor by your sons: whom it gave me great pleasure to meet, and to be particularly infomed of your welfare; as well as that of the rest of your Family, which Blessings I most sincerely hope you and they may long enjoy, and that while you are called to Make so great a sacrafise as the parting with so dear connections will occation, that you may continue to receive the very pleaseing satisfaction of their being so useful to society—
          I hope that the sattin which I have this opportunity of sending may be approved it is as near the colour as could be found with out haveing it made; but the Variation is now esteemed more fashionable here— the Vessels haveing left this place before the receipt of your Letter: I was fearful that the season when it was wanted might be passed before I had an opportunity of sending it: but am now happy to have heard from our Friend Mrs: Parker who is ever obliging that she could forward it to you, but not haveing seen her sence: am ignorant in what way but trust it will get safe to hand— there being some change left of the eight Guinas receivd from Mr: Adams I have laid it out for a Hankerchief, which as they are very Fashionable for the Head I hope will not come amiss—
          
          haveing but a few moments notice I can only beg yours, and Mr: Adams’s acceptance of the best regards of this Family, and / to beleive me to be Dear Madam / with great esteem / your sincere Friend
          
            S: Copley
          
        